have an interest in a trust, despite Finnucci's assertions to the contrary in
                  the present litigation. Finnucci timely appealed.
                              In barring Finnucci from asserting an ownership interest in
                  the property based on his prior bankruptcy pleadings that disclaimed such
                  an interest, the district court applied judicial estoppel. We review the
                  district court's application of judicial estoppel de novo. NOLM, LLC v.
                  Cnty. of Clark, 120 Nev. 736, 743, 100 P.3d 658, 663 (2004). Judicial
                  estoppel applies where
                              (1) the same party has taken two positions; (2) the
                              positions were taken in judicial or quasi-judicial
                              administrative proceedings; (3) the party was
                              successful in asserting the first position (i.e., the
                              tribunal adopted the position or accepted it as
                              true); (4) the two positions are totally inconsistent;
                              and (5) the first position was not taken as a result
                              of ignorance, fraud, or mistake.
                  Id. (quotation marks omitted). In this case, Finnucci took two inconsistent
                  positions, that he owned property and an interest in a trust and that he
                  did not; the latter position was taken in his bankruptcy pleadings, where
                  he had an "affirmative duty to disclose all assets," Hamilton v. State Farm
                  Fire & Cas. Co., 270 F.3d 778, 785 (9th Cir. 2001) (quotation marks
                  omitted); and Finnucci was successful in asserting that position when the
                  Bankruptcy court discharged his debts. Id. at 784 ("[A] discharge of debt
                  by a bankruptcy court . . . is sufficient acceptance to provide a basis for
                  judicial estoppel . . . ."). As to the ignorance, fraud, or mistake prong,
                  Finnucci testified that he omitted listing an ownership interest in the
                  property or the trust on the advice of his attorney. He offered no
                  testimony or evidence, however, regarding how his failure to list the
                  property or trust as an asset in bankruptcy was inadvertent, a mistake, or



SUPREME COURT
       OF
    NEVADA
                                                        2
(0) 947A    ce,
                 the result of fraud. Accordingly, we conclude that First 100 has met the
                 elements of judicial estoppel, and we
                             ORDER the judgment of the district court AFFIRMED.'


                                                              (11")
                                                                   40101..Sesse■,_,
                                                             Parraguirre


                                                                                       J.
                                                             Douglas




                 cc:   Hon. Ronald J. Israel, District Judge
                       Michael Finnucci
                       Holley, Driggs, Walch, Puzey & Thompson/Las Vegas
                       Eighth District Court Clerk




                        'We have considered appellant's other arguments and conclude that
                 they lack merit.

                      Finnucci filed a civil pro se transcript form on January 3, 2014.
                 Some of the transcripts that Finnucci requested are already in the record,
                 and as review of the other transcripts is not necessary to resolving this
                 appeal, we decline to order any additional transcripts. NRAP 11(a)(2).


SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A    e